Title: From Benjamin Franklin to William Franklin, 30 June 1774
From: Franklin, Benjamin
To: Franklin, William


London, June 30th, 1774
I hear a non-importation agreement is intended. If it is general, and the Americans agree in it, the present Ministry will certainly be knocked up, and their Act repealed; otherwise they and their measures will be continued, and the Stamp Act revived.

The Scotch in resentment of the Parliament’s refusing to lay an additional duty on foreign linen, or to give a bonus upon theirs, are entering into like agreements with regard to cloth and hats from England, and are setting up large manufactures of both, which will be an additional distress to manufacturers here.
I should be sorry if Ireland is included in your agreement, because that country is much our friend, and the want of flax-seed may distress them exceedingly, but your merchants can best judge. It can only be meant against England, to ensure a change of measures, and not to hurt Ireland, with whom we have no quarrel.
The Bill for laying duties on spirits and liquors imported into Quebec appoints three-pence a gallon in what is from Britain, six-pence on what comes from the West Indies, and twelve-pence on all from any part of North America, or any foreign country; so that after all our expense in helping to conquer Canada for this Crown, we are put on the footing of foreigners, in our trade with it. Will this, in a future war, encourage us to assist in more conquests?
